            Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GIFFORDS
 P.O. Box 51196
 Washington, DC 20091,
                               Plaintiff,
                                                    Civil Action No. _______________
                               v.

 FEDERAL ELECTION COMMISSION
 1050 First St. NE
 Washington, DC 20463,
                       Defendant.


       Over the past nine months, Plaintiff Giffords filed four separate administrative complaints

with the Federal Election Commission. Plaintiff’s complaints demonstrate that the National Rifle

Association (“NRA”) violated the Federal Election Campaign Act by using a complex network of

shell corporations to unlawfully coordinate expenditures with the campaigns of at least seven

candidates for federal office, thereby making millions of dollars of illegal, unreported, and

excessive in-kind contributions, including up to $25 million in illegal contributions to now

President Donald J. Trump. The Supreme Court has long recognized that large campaign

contributions create the risk of actual or apparent corruption, and so has repeatedly upheld limits

on direct contributions to political candidates. For the 2019-20 cycle, the limit is $2,800. The

Supreme Court has nonetheless permitted unlimited independent political spending by groups like

the NRA, on the theory that independent spending does not pose the same risk of corruption as

direct contributions. But expenditures coordinated with a candidate are not considered independent

because they are “as useful to the candidate as cash.” Thus, coordinated expenditures are treated

as contributions under federal law, subject to contribution limits, prohibitions, and reporting

requirements. Here, while the NRA has held itself out as independent of the campaigns and

                                                1
             Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 2 of 21



candidates it supports, in fact it has been anything but. The organization has engaged in a

complicated scheme to coordinate its spending with those same candidates, while taking steps to

conceal its coordination.

       Plaintiff Giffords provided evidence that the NRA has committed campaign finance

violations of dramatic scale. The illegal contributions to the Trump campaign alone are up to 9,259

times the limit set by Congress. Yet the Commission has taken no action on Plaintiff’s complaints.

In light of this unlawful and unreasonable delay, Plaintiff files this action to compel the FEC to

comply with its statutory duty to act.

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       (1)     This is an action under the Federal Election Campaign Act (“FECA”), 52 U.S.C. §

30109(a)(8)(A). Plaintiff seeks injunctive and declaratory relief to compel Defendant Federal

Election Commission (“FEC”) to act on Plaintiff’s administrative complaints regarding millions

of dollars of illegal, unreported, and excessive political contributions.

       (2)     On July 16, 2018, Campaign Legal Center (“CLC”) filed with the FEC an

administrative complaint showing that two NRA entities, the National Rifle Association of

America Political Victory Fund (“NRA-PVF”) and the National Rifle Institute for Legislative

Action (“NRA-ILA”), made illegal, unreported, and excessive in-kind contributions to the Thom

Tillis Committee, Cotton for Senate, Cory Gardner for Senate, and Ron Johnson for Senate in the

form of coordinated communications, 11 C.F.R. § 109.21, in violation of FECA’s source

prohibitions, reporting requirements, and contribution limits. See FEC Matter Under Review




                                                  2
             Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 3 of 21



(“MUR”) No. 7427 (“Tillis, et al. Complaint”).1 On August 16, 2018, an Amended Complaint was

filed adding Plaintiff Giffords as a complainant. Id.

       (3)     On September 17, 2018, CLC and Plaintiff Giffords jointly filed with the FEC an

administrative complaint showing that the NRA-PVF and the NRA-ILA made illegal, unreported,

and excessive in-kind contributions to Matt Rosendale for Montana in the form of coordinated

communications, 11 C.F.R. § 109.21, in violation of FECA’s source prohibitions, reporting

requirements, and contribution limits. See MUR No. 7497 (“Rosendale Complaint”).2 On February

8, 2019, Plaintiff filed a supplement to the Rosendale Complaint, alleging additional facts relevant

to MUR No. 7497. See Rosendale Suppl., MUR No. 7497 (Feb. 7, 2019) (“Rosendale Suppl.”). 3

       (4)     On October 22, 2018, CLC and Plaintiff Giffords jointly filed with the FEC an

administrative complaint showing that the NRA-PVF and the NRA-ILA made illegal, unreported,

and excessive in-kind contributions to Josh Hawley for Senate in the form of coordinated

communications, 11 C.F.R. § 109.21, in violation of FECA’s source prohibitions, reporting

requirements, and contribution limits. See MUR No. 7524 (“Hawley Complaint”).4

       (5)     On December 7, 2018, CLC and Plaintiff Giffords jointly filed with the FEC an

administrative complaint showing that the NRA-PVF and the NRA-ILA made illegal, unreported,

and excessive in-kind contributions to Donald J. Trump for President, Inc. in the form of

coordinated communications, 11 C.F.R. § 109.21, in violation of FECA’s source prohibitions,



1
     See    Complaint     (July    16,    2018),           https://campaignlegal.org/sites/default/files/2018-
07/CLC%20Complaint%20Against%20the%20NRA.pdf.
2
     See    Complaint    (Sept.  17,     2018),     https://campaignlegal.org/sites/default/files/2018-
09/CLC%20Complaint%20to%20FEC%20Against%20Rosendale%20%2B%20NRA.pdf.
3
    See     Supplemental Letter (Feb.  8,    2019),        https://campaignlegal.org/sites/default/files/2019-
02/Additional%20Facts%20NRA%20and%20Rosendale.pdf.
4
    See  Complaint  (Oct.  22,   2018),   https://campaignlegal.org/sites/default/files/2018-10/10-22-
18%20NRA%20Hawley%20Complaint%20%28final%29.pdf.

                                                  3
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 4 of 21



reporting requirements, and contribution limits. See MUR No. 7553 (“Trump Complaint”).5

(Collectively, the Tillis, Rosendale, Hawley, and Trump Complaints are referred to herein as the

“Administrative Complaints,” or the “Complaints.”)

        (6)     FECA provides administrative complainants with a right of action against the FEC

if the FEC fails to act on a complaint within 120 days. More than 250 days have passed since

Plaintiff joined the amended Tillis, et al. Complaint; 220 days have passed since Plaintiff filed the

Rosendale Complaint; more than 180 days have passed since Plaintiff filed the Hawley Complaint;

and more than 130 days have passed since Plaintiff filed the Trump Complaint. There is no

indication that the FEC has acted on any of these matters.

                                   JURISDICTION AND VENUE

        (7)     This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 52 U.S.C. § 30109(a)(8)(A). This Court also has

jurisdiction over this action pursuant to 28 U.S.C. § 1331. Venue lies in this district under 52

U.S.C. § 30109(a)(8)(A).

                                               PARTIES

        (8)     Plaintiff Giffords is a nonpartisan, nonprofit 501(c)(4) organization headquartered

in Washington, D.C.6 Founded and led by former Congresswoman Gabrielle Giffords, the

organization researches, writes, and proposes policies designed to reduce gun violence and

mobilizes voters and lawmakers in support of safer gun laws. Giffords educates political

candidates about issues and policies related to gun violence, and endorses candidate for local, state,




5
    See   Complaint (Dec.    7,  2018),    https://campaignlegal.org/sites/default/files/2018-12/12-07-
18%20Trump%20NRA%20complaint%20%28final%29.pdf.
         6
           Giffords was founded in 2013 under the name Americans for Responsible Solutions, and was renamed
Giffords in October 2017.

                                                    4
                 Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 5 of 21



and federal office who support strong gun-violence-prevention laws. 7 Many candidates supported

by Giffords are opposed by the NRA-PVF and the NRA-ILA. Giffords opposed candidate Trump

in his 2016 campaign, and supported the opponents of Tillis, Gardner, and Johnson.

Congresswoman Giffords endorsed candidate Trump’s general election opponent in 2016.

          (9)     Defendant Federal Election Commission is an independent federal agency charged

with the administration and civil enforcement of FECA. 52 U.S.C. § 30106.

                                               BACKGROUND

                                                   Introduction

          (10)    Since 2014, the NRA-PVF and the NRA-ILA have made millions of dollars in

excessive, corporate, and unreported contributions to candidates for federal office, including Thom

Tillis, Tom Cotton, and Cory Gardner in 2014, Ron Johnson and Donald Trump in 2016, and Matt

Rosendale and Josh Hawley in 2018. In what appears to be a deliberate effort to circumvent the

Commission’s common vendor coordination rules, the NRA coordinated political ad spending and

placement with these candidates’ campaigns using a network of shell corporations, effectively

evading federal contribution limits and shielding millions of dollars of political spending from

public and government scrutiny in violation of FECA. In so doing, the NRA engaged in two

complex schemes. The graphic below illustrates how these schemes worked for the 2016 and 2018

cycles:




          7
           Giffords has a sister organization, Giffords Law Center to Prevent Gun Violence, a nonprofit, nonpartisan
501(c)(3) based in San Francisco that works to research, write, enact, and defend laws, policies, and programs proven
to reduce gun violence and save lives. Giffords’ political action committee, Giffords PAC, works to support candidates
and elected officials who promote policies to reduce gun violence and oppose the influence of the gun industry and
the NRA, including by making political contributions and independent expenditures.

                                                          5
                Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 6 of 21




         (11)     At the center of the first scheme is political consulting firm OnMessage.

OnMessage has performed contracting work for dozens of campaigns and political committees.

         (12)     A second corporate entity, Starboard Strategic, Inc. (“Starboard”), is linked to

OnMessage through shared addresses, shared board members and staff, and public statements and

reporting.8




         8
           Another group associated with OnMessage, First Tuesday: The Ballot Initiative Group, was incorporated
in Virginia in August 2016. Since its inception, First Tuesday has shared four of its five board members with Starboard
and OnMessage. First Tuesday also shares a registered agent with Starboard and OnMessage. At least one campaign
reported making payments to First Tuesday at the 705 Melvin Ave. #105 address in Annapolis used by both Starboard
and OnMessage. Though Maryland corporate records do not show any results for registered corporations under the
name “First Tuesday,” Virginia State Corporation Commission records show that First Tuesday is located at 817
Slaters Lane in Alexandria, the Virginia office address used by both OnMessage and Starboard.

                                                          6
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 7 of 21



       (13)    At the center of the second scheme is National Media Research, Planning &

Placement, LLC (“National Media”), a media and political strategy firm. Two additional corporate

entities are linked to National Media: Red Eagle Media (“Red Eagle”) and American Media &

Advocacy Group (“AMAG”).

       (14)    The Virginia State Corporation Commission lists the principle office for

OnMessage as 815 Slaters Lane in Alexandria, Virginia. The OnMessage website lists its Virginia

address as 817 Slaters Lane in Alexandria. 815 and 817 Slaters Lane consist of a pair of adjacent

brick buildings that share a parking lot. OnMessage has an additional office in Annapolis,

Maryland, located at 705 Melvin Avenue #105.

       (15)    According to FEC records, the NRA-PVF and the NRA-ILA paid Starboard at

OnMessage’s Alexandria and Annapolis addresses.

       (16)    Meanwhile, according to the Virginia State Corporation Commission, National

Media has a principal office at 815 Slaters Lane. A business entity search on the Virginia State

Corporation Commission website for either Red Eagle or AMAG redirects to the National Media

Page listing the 815 Slaters Lane address. The National Media website lists an office address of

817 Slaters Lane.

       (17)    Within these entities, the same individuals develop advertising content and place

ads for both the NRA and the candidates. For example, OnMessage Founding Partner and

Starboard Director Bradley Todd has been described in news reports as a media strategist for Thom

Tillis, and as an ad or media consultant for Cory Gardner, Tom Cotton, Ron Johnson, and Josh

Hawley. NRA employees reported seeing Todd around their office and described him as a

consultant whom Cox relied on for issues deemed “controversial.”




                                               7
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 8 of 21



       (18)    Similarly, at least four National Media employees who placed ads for the NRA-

ILA and the NRA-PVF as Red Eagle also placed ads as AMAG for the candidates supported by

the NRA-ILA and the NRA-PVF.

       (19)    OnMessage, together with Starboard, acts as a single common vendor for

advertising content development and media strategy. Similarly, National Media, together with Red

Eagle and AMAG, acts as a single common vendor for advertising placement and strategy. Using

the OnMessage/Starboard common vendor scheme and the National Media/Red Eagle/AMAG

common vendor scheme, the NRA has attempted to hide up to $35 million in advertising

expenditures that were coordinated with at least seven candidates for federal office.

           A. The Starboard Scheme

       (20)    Under the first scheme, the NRA-PVF and the NRA-ILA pay Starboard for

independent advertising expenditures in support of a candidate for federal office, while the

candidate pays OnMessage for its own advertising expenditures.

       (21)    OnMessage and Starboard are functionally indistinguishable — they are led by the

same people and located at the same address, and no internal separation or firewall exists between

the staff who work for each entity. The websites for OnMessage and Starboard use the same or

highly similar language to describe their services. OnMessage has been nominated for, and won,

industry awards for NRA-PVF and NRA-ILA ads contracted through Starboard.

       (22)    Prior to Starboard’s incorporation, the NRA-PVF paid OnMessage millions of

dollars for federal independent expenditures related to television and radio advertising during the

2010 and 2012 election cycles. The NRA-ILA paid OnMessage over $3.5 million for independent

expenditures described as advertising expenses during the 2012 election cycle.




                                                 8
               Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 9 of 21



        (23)     Once Starboard was incorporated, the NRA-PVF and the NRA-ILA stopped

making payments to OnMessage, and began making payments to Starboard. In the 2014 cycle, the

NRA-PVF and the NRA-ILA reported payments to Starboard of approximately $20.5 million

combined for independent expenditures and other disbursement related to television, radio, and

digital advertising. In the 2016 cycle, the NRA-PVF and the NRA-ILA together reported payments

to Starboard of approximately $40.7 million in independent expenditures and other disbursements

related to television, radio, and digital advertising. In the 2018 cycle, the NRA-PVF and the NRA-

ILA reported payments to Starboard of approximately $10.6 million for expenditures and

disbursements related to advertising.9 During these election cycles, the candidates in support of

whom the NRA-PVF and the NRA-ILA paid Starboard millions of dollars all made significant

payments to OnMessage for their own advertising.

        (24)     Aside from less than $20,000 in business with the National Republican

Congressional Committee, the NRA is Starboard’s only federal election client, according to FEC

records.

        B.       The National Media Scheme
        (25)     Under the second scheme, the NRA-PVF and the NRA-ILA use National Media,

doing business as Red Eagle, to place their advertisements in support of a candidate. At the same

time, the candidate uses National Media affiliate AMAG to place its own advertisements.

        (26)     National Media describes itself as “a nationally recognized leader in media

research, planning, and placement for issue advocacy, corporate, and political campaigns.”



        9
           National Rifle Association of America Political Victory Fund & National Rifle Association Institute of
Legislative Action, Independent Expenditures to Starboard Strategic, Inc. (regularly scheduled reports), 2017-18,
FEC.gov, https://bit.ly/2V2ysyL (last visited Mar. 18, 2019); National Rifle Association of America Political Victory
Fund, Disbursements to Starboard Strategic, Inc., 2017-18, FEC.gov, https://bit.ly/2GwKp7B (last visited Mar. 18,
2019).

                                                         9
               Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 10 of 21



National Media does business under the name Red Eagle. AMAG is an affiliate of National Media,

and the two entities share a registered agent. According to Virginia state records, all three entities

share an address at 815 Slaters Lane in Alexandria. National Media also lists 817 Slaters Lane as

its office address — the same Virginia address as OnMessage/Starboard. National Media

employees have signed FCC filings on behalf of both Red Eagle and American Media.

                                            Summary of the Law
        (27)     Federal law limits the amount of a contribution a candidate may receive from a

political committee or individual donor, and prohibits a candidate from accepting a contribution

from a corporation. 52 U.S.C §§ 30116(a)(1), 30118(a). In the 2014 cycle, the individual

contribution limit was $2,600; in the 2016 and 2018 cycles, $2,700. The limit on contributions

from political committees in each cycle was $5,000 per calendar year. 52 U.S.C. § 30116(a)(1)(C).

        (28)     In contrast with contributions, expenditures are generally not subject to limits. A

corporation like the NRA-ILA, or political committee like the NRA-PVF, may make unlimited

expenditures on advertising communications that expressly advocate for the election of a

candidate, or the defeat of his opponent, provided that those expenditures are made independently

of that candidate. However, any expenditure made in coordination with a candidate, including for

a “coordinated communication,” is an in-kind contribution to the candidate, subject to contribution

limits and the corporate contribution ban, 52 U.S.C. § 30116(a)(7)(B)(i); 11 C.F.R. § 109.20, and

must be reported as a contribution to that candidate by the person that made the payment, 11 C.F.R.

§ 109.21(b).10




10
        Contributions in the form of “coordinated communications” resulting from conduct described in 11 C.F.R. §
109.21(d)(4) (“common vendor”) need not be reported as received by the campaign committee with which the
communication is “coordinated,” absent other conduct. Id. § 109.21(b)(2).

                                                       10
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 11 of 21



       (29)       FEC regulations provide that a person makes a “coordinated communication” when

the communication (1) is paid for, in whole or in part, by a person other than the candidate or

committee; (2) “expressly advocates . . . the election or defeat of a clearly identified candidate for

Federal office;” and (3) satisfies at least one of the “conduct standards” in the regulation, such as

the use of a “common vendor.” 11 C.F.R. § 109.21(a). In turn, the common vendor “conduct”

prong is satisfied when (a) the person paying for the communication contracts with a commercial

vendor that (b) during the previous 120 days also provided services to the candidate, such as media

strategy, advertising content and placement, or other political or media related advice; and (c) the

vendor uses or conveys information about the candidates’ strategies, plans, activities and needs,

and that information is material to the “creation, production, or distribution” of the

communications in support of that candidate. 11 C.F.R. § 109.21.

       (30)       The FEC has found reason to believe that a person made unreported coordinated

communications, and opened an investigation, when the first two parts of the common vendor test

have been satisfied, i.e. where a vendor provides services to both the campaign and political

committee. MUR 5546 (Progress for America Voter Fund), Notification with Factual and Legal

Analysis at 9 (Jul. 5, 2005); see also MUR 5502 (Martinez for Senate), Notification with Factual

and Legal Analysis at 8 (May 18, 2005). The FEC has stressed that “a commercial vendor may

qualify as a common vendor under 11 C.F.R. § 109.21(d)(4) even after reorganizing or shifting

personnel . . . [the rules] focus on the use or conveyance of information used by a vendor, including

its owners, officers, and employees, in providing services to a candidate [or committee], rather

than the particular structure of the vendor.” Explanation & Justification, 68 Fed. Reg. 421, 435

(Jan. 3, 2003).




                                                 11
               Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 12 of 21



        (31)     An outside group that makes coordinated expenditures must report them as a

contribution to the candidate, subject to the contribution limits and source restrictions discussed

above. Corporations are prohibited from making such in-kind contributions, while in-kind

contributions from political committees are subject to the $2,700 contribution limit. 52 U.S.C §§

30116(a)(1), 30118(a).

                                                     Facts
        (32)     Since at least the 2014 election cycle, the NRA-PFV and the NRA-ILA have

coordinated with candidate campaigns to develop advertisements through a common vendor, using

a shell company associated with political consulting firm OnMessage. Since at least the 2016

election cycle, the NRA-PVF and the NRA-ILA have coordinated with candidate campaigns to

place advertisements in complementary fashion, including on the same stations and programs,

using shell companies associated with media strategy firm National Media.

        (33)     By coordinating their advertising strategy in this manner, the NRA-PVF and the

NRA-ILA have made up to $35 million in contributions to candidate campaigns since the 2014

election, in excess of the contribution limits, in violation of the source restrictions, and without the

disclosure required under federal law. This includes up to $25 million in coordinated, illegal

contributions to the Trump campaign in 2016.

        A.       2014 Election Cycle
        (34)     The NRA-PVF and the NRA-ILA reported paying approximately $20.5 million to

Starboard for “independent” expenditures and other disbursements related to advertising for the

2014 cycle. Among its other expenditures for the cycle, the NRA-PVF reported independent

expenditures on behalf of 2014 Republican Senate challengers Tom Cotton in Arkansas, Cory

Gardner in North Carolina, and Thom Tillis in North Carolina. The NRA-ILA also reported

independent expenditures on behalf of Gardner and Tillis. The NRA-PVF and the NRA-ILA

                                                  12
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 13 of 21



contracted with Starboard for these expenditures, while at the same time Cotton, Gardner, and

Tillis contracted with OnMessage for advertising and media consulting. During this time,

OnMessage founder and Starboard Director Brad Todd served as a “media strategist” or

“consultant” for Tillis, Cotton, and Gardner.

       (35)     The NRA-PVF paid $2.3 million and the NRA-ILA paid $812,658 to Starboard for

“independent” expenditures supporting Tillis or opposing his opponent during the 2014 cycle.

Tillis’s authorized campaign committee, the Thom Tillis Committee, reported paying OnMessage

$6.6 million during the same cycle for advertising and media consulting. The Thom Tillis

Committee reported disbursements to OnMessage at the 705 Melvin Ave. #105 address in

Annapolis, Maryland. The NRA-PVF reported disbursements to Starboard at this same address.

       (36)     The NRA-PVF paid $1.6 million to Starboard for “independent” expenditures

supporting Cotton or opposing his opponent during the 2014 cycle. Cotton’s authorized campaign

committee, Cotton for Senate, reported paying OnMessage $5.3 million during the same cycle for

media and polling services. Cotton for Senate reported disbursements to OnMessage at its

Annapolis, Maryland address. The NRA-PVF reported its disbursements to Starboard at that same

address.

       (37)     The NRA-PVF paid $2.6 million and the NRA-ILA paid $529,186 to Starboard for

“independent” expenditures supporting Gardner or opposing his opponent during the 2014 cycle.

Gardner’s authorized campaign committee, Cory Gardner for Senate, reported paying OnMessage

$8 million during the same cycle for media and web related services. Cory Gardner for Senate

reported disbursements to OnMessage at its Alexandria, Virginia offices. The NRA-ILA reported

its disbursements to Starboard at that same address.




                                                13
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 14 of 21



       B.       2016 Election Cycle
       (38)     The NRA-PVF and the NRA-ILA reported paying approximately $40.7 million to

Starboard for “independent” expenditures and other disbursements related to advertising for the

2016 cycle.

       (39)     The NRA-PVF paid $315,066 and the NRA-ILA paid $48,537 to Starboard for

“independent” expenditures supporting Republican Senate Candidate Ron Johnson or opposing

his opponent during the 2016 cycle. Johnson’s authorized campaign committee, Ron Johnson for

Senate, Inc., reported paying OnMessage $3.8 million during the same cycle for media, strategy,

and advertising expenses. Ron Johnson for Senate reported disbursements to OnMessage at its

Annapolis, Maryland address. The NRA-PVF reported its disbursements to Starboard at that same

address.

       (40)     During the 2016 cycle, the NRA-PVF and the NRA-ILA reported paying over $25

million to Starboard on “independent” expenditures supporting Donald J. Trump, or opposing his

opponent. The NRA-PVF paid Starboard at OnMessage’s Alexandria address, 817 Slaters Lane,

while the NRA-ILA paid Starboard at OnMessages’s Annapolis address. Records on file with the

Federal Communications Commission (“FCC”) indicate that National Media, doing business as

Red Eagle, placed the NRA-PVF and NRA-ILA ads supporting Trump or attacking his opponent,

Hillary Clinton, using the 815 Slaters Lane address in Alexandria.

       (41)     President Trump’s authorized campaign committee, Donald J. Trump for President,

Inc., paid $74.2 million to National Media affiliate AMAG for ad placement during the 2016 cycle,

and records filed with the FCC show that AMAG placed the Trump campaign’s 2016 ads.

       (42)     The pattern of ad placement by National Media for both the NRA entities and the

Trump campaign indicates a high level of coordination. Red Eagle placed the NRA-PVF’s first

2016 presidential ad campaign at the end of June, which newspaper reports described as “coming

                                               14
               Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 15 of 21



to the rescue” and “provid[ing] air cover” for the Trump campaign. Red Eagle employees

continued to place pro-Trump and anti-Clinton ads for the NRA-PVF throughout July and August.

These ads were described as “buoy[ing]” the Trump Campaign, which did not make its first ad

placement until late August.

        (43)     According to reports filed with the FCC, at least four National Media employees

placed pro-Trump ads for the NRA-PVF and the NRA-ILA as Red Eagle, and also placed Donald

J. Trump for President Inc.’s ads as AMAG. Between mid-September and Election Day, the same

four National Media employees regularly alternated between placing pro-Trump/anti-Clinton ads

for the NRA-PVF and the NRA-ILA as Red Eagle, and placing ads for Donald J. Trump for

President, Inc. as AMAG.

        (44)     For example, five AMAG-placed Trump campaign ads and five Red Eagle-placed

NRA-ILA ads were scheduled for same afternoons, on the same stations, during the same five

college football games. As Mother Jones/The Trace reported:

        The purchases were mirror images of each other. In five of the games, both the NRA and
        Trump bought ads. When the NRA ran two spots either attacking Clinton or promoting
        Trump, the Trump campaign ran just one. And when the Trump campaign ran two spots,
        the NRA ran one. The pattern even persisted when there was no direct overlap: In the two
        games the Trump campaign sat out, the NRA ran two ads. And in the one game where the
        NRA didn’t buy time, Trump bought two slots.11
        (45)     In the wake of the 2016 Election, OnMessage was nominated for and won several

industry awards for NRA-PVF and NRA-ILA advertisements supporting Trump or opposing

Clinton that were contracted through Starboard and placed using Red Eagle.




11
  Mike Spies, Documents Point to Illegal Campaign Coordination Between Trump and the NRA, MOTHER JONES
(Dec. 6, 2018), https://www.motherjones.com/politics/2018/12/nra-trump-2016-campaign-coordination-political-
advertising/.

                                                    15
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 16 of 21



       C.       2018 Election Cycle
       (46)     At a July 18, 2018 fundraiser in Washington DC, Montana Senate candidate Matt

Rosendale stated that the NRA-ILA’s political director, Chris Cox, had told him that the group

would be making expenditures supporting Rosendale, and Rosendale accurately described both

the content and timing of the NRA-ILA’s pro-Rosendale advertisements, despite the fact that the

ads were not disseminated until weeks later. Rosendale’s favorable reference to the planned

spending on his behalf provides reason to believe that he knew of and agreed to Cox’s plan.

       (47)     The NRA-ILA then paid Starboard $383,196 for “independent” expenditures

related to advertising attacking Rosendale’s opponent. At the same time, Rosendale’s authorized

campaign committee, Matt Rosendale for Montana, contracted with OnMessage and reported

$445,367 in disbursements for media and strategy consulting.

       (48)     The NRA-ILA advertisements opposing Rosendale’s opponent were placed by Red

Eagle. At the same time, Matt Rosendale for Montana placed its own communications using

National Media and National Media affiliate AMAG. In at least one instance, the same National

Media employee placed advertisements for both the NRA-ILA and Matt Rosendale for Montana

with the same Montana TV station. The NRA-PVF also contracted with Starboard for independent

expenditures in the Montana Senate race, which were placed by National Media doing business as

Red Eagle, at the same time that Matt Rosendale for Senate continued to pay OnMessage and place

advertisements using National Media and AMAG.

       (49)     During the 2018 cycle, founding member of OnMessage and Starboard Director

Brad Todd served as a consultant for Josh Hawley’s run for Senate. Todd previously served as a

consultant for Hawley’s attorney general campaign in 2016. Todd’s role included speaking on

behalf of the Hawley campaign throughout the 2018 general election.



                                               16
                  Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 17 of 21



           (50)        The NRA-PVF endorsed Hawley’s Senate campaign in September of 2018. During

October 2018, the NRA-PVF reported almost $1 million in payments to Starboard for

“independent” expenditures either supporting Hawley or opposing his opponent. Also in October,

the NRA-ILA issued a press release about the NRA-PVF’s “seven-figure ad campaign.” At the

same time, Josh Hawley’s authorized campaign committee, Josh Hawley for Senate, reported

paying $2.2 million to OnMessage for media, advertising, and strategy consulting. Josh Hawley

for Senate also reported an additional $98,967 in payments to First Tuesday12 for communications

consulting and travel. The payments by NRA-PVF to Starboard, and by Josh Hawley for Senate

to OnMessage and First Tuesday were all reported at the 705 Melvin Ave. #105 address in

Annapolis, Maryland.

           (51)        The NRA-PVF placed its Hawley ads on Missouri broadcast stations using Red

Eagle. At the same time, Josh Hawley for Senate paid National Media $45,000 for digital

consulting and placed ads on Missouri broadcast stations with AMAG. On at least one occasion,

the same National Media employee placed advertisements on behalf of NRA-PVF as Red Eagle

and on behalf of Josh Hawley for Senate as AMAG on the same Missouri TV station on the same

day.

                                         Summary of the Scheme
           (52)        Taken together, these facts demonstrate an elaborate scheme for the NRA to

unlawfully coordinate with the candidates it supports for federal office, including Donald J.

Trump, Thom Tillis, Cory Gardner, Tom Cotton, Ron Johnson, Matt Rosendale, and Josh Hawley,

while evading detection of its violations of federal law concerning the coordination of advertising

communications through common vendors.



12
     See supra n. 3.

                                                    17
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 18 of 21



       (53)     These facts, and this pattern of activity, provide reason to believe that

Starboard/OnMessage and National Media used or conveyed to the NRA-PVF and the NRA-ILA

information about these candidates’ advertising plans and needs, which informed the creation and

placement of communications made by the NRA-affiliated entities in support of the candidates.

       (54)     Accordingly, there is reason to believe that the NRA-PVF and the NRA-ILA

coordinated their communications in support of Donald J. Trump, Thom Tillis, Tom Cotton, Cory

Gardner, Ron Johnson, Matt Rosendale, and Josh Hawley through a common vendor with those

candidates, and that therefore the NRA-PVF and the NRA-ILA made millions of dollars of in-kind

contributions to these candidates in excess of FECA’s contribution limits, and in violation of

FECA’s source prohibitions and reporting requirements.

                            ADMINISTRATIVE PROCEEDINGS

       (55)     On July 16, 2018, CLC and an individual, Sandhya Bathija, filed a complaint with

the FEC against the NRA-PVF and the NRA-ILA seeking enforcement against illegal, unreported,

and excessive in-kind contributions to the Thom Tillis Committee, Cotton for Senate, Cory

Gardner for Senate, and Ron Johnson for Senate in the form of coordinated communications, 11

C.F.R. § 109.21. On August 16, 2018, an Amended Complaint was filed adding Plaintiff Giffords

as a complainant.

       (56)     On July 20, 2018, the FEC sent CLC and Bathija a letter acknowledging receipt of

the Tillis Complaint, and designating it Matter Under Review (“MUR”) 7427.

       (57)     On September 14, 2018, CLC and Giffords jointly filed with the FEC an

administrative complaint showing reason to believe that the NRA-PVF made illegal, unreported,

and excessive in-kind contributions to Matt Rosendale for Montana in the form of coordinated

communications, 11 C.F.R. § 109.21.



                                               18
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 19 of 21



       (58)     On September 21, 2018, the FEC sent CLC and Giffords a letter acknowledging

receipt of the Rosendale Complaint, and designating it MUR 7497.

       (59)     On February 8, 2019, CLC and Giffords supplemented the Rosendale Complaint

by providing additional evidence of illegal contributions and further information as to the nature

of the second layer of the coordination scheme, namely that the NRA-ILA’s pro-Rosendale

communications were distributed and placed by National Media employees under the trade name

Red Eagle, while Matt Rosendale for Montana placed its own communications using National

Media or its affiliate AMAG.

       (60)     On October 22, 2018, CLC and Giffords jointly filed with the FEC an

administrative complaint showing that the NRA-PVF made illegal, unreported, and excessive in-

kind contributions to Josh Hawley for Senate in the form of coordinated communications, 11

C.F.R. § 109.21.

       (61)     On October 29, 2018, the FEC sent CLC and Giffords a letter acknowledging

receipt of the Hawley Complaint, and designating it MUR 7524.

       (62)     On December 7, 2018, CLC and Giffords jointly filed with the FEC an

administrative complaint showing that the NRA-PVF made illegal, unreported, and excessive in-

kind contributions to Donald J. Trump for President, Inc. in the form of coordinated

communications, 11 C.F.R. § 109.21.

       (63)     On December 13, 2018, the FEC sent CLC and Giffords a letter acknowledging

receipt of the Trump Complaint, and designating it MUR 7553.

       (64)     On information and belief, the FEC has failed to act on Plaintiff’s Administrative

Complaints to date.




                                                19
              Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 20 of 21



                                      CAUSE OF ACTION

                                FECA, 52 U.S.C. § 30109(a)(8)(A)

       (65)     Plaintiff repeats and realleges paragraphs 1-64.

       (66)     Defendant’s failure to act on Plaintiff’s Administrative Complaints within 120 days

of the Complaints being filed is contrary to law under 52 U.S.C. § 30109(a)(8)(A), which provides

Plaintiff a cause of action for “a failure of the Commission to act on such complaint during the

120-day period beginning on the date the complaint is filed.”

                                     REQUESTED RELIEF

       WHEREFORE, Plaintiff requests that this Court:

       (1)      Declare that the FEC’s failure to act on Plaintiff’s Administrative Complaints is

contrary to law under 52 U.S.C. § 30109(a)(8)(A);

       (2)      Order the FEC to conform with this declaration within 30 days pursuant to 52

U.S.C. § 30109(a)(8)(C);

       (3)      Award Plaintiff its costs and reasonable attorneys’ fees incurred in this action; and

       (4)      Grant such other relief the Court may deem just and proper.



Dated: April 24, 2019                                 Respectfully Submitted,

                                                      /s/ Adav Noti
 J. ADAM SKAGGS*                                      ADAV NOTI (DC Bar No. 490714)
 DAVID PUCINO*                                        MARK P. GABER (DC Bar No. 988077)
 Giffords Law Center to                               MOLLY E. DANAHY*†
 Prevent Gun Violence                                 Campaign Legal Center Action
 223 West 38th St. #90                                1101 14th Street NW, Suite 400
 New York, NY 10018                                   Washington, DC 20005
 (917) 680-3473                                       (202) 736-2200
 askaggs@giffords.org                                 anoti@campaignlegal.org
 dpucino@giffords.org                                 mgaber@campainglegal.org
                                                      mdanahy@campaignlegal.org



                                                 20
Case 1:19-cv-01192 Document 1 Filed 04/24/19 Page 21 of 21



                                 Counsel for Plaintiff

                                 * Motion for admission pro hac vice
                                 forthcoming

                                 †DC Bar Registration Number Pending;
                                 D.D.C. Bar Membership Application
                                 Submitted




                            21
